Citation Nr: 0302637	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983 and from May 1985 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to the benefit 
sought.


FINDING OF FACT

There is no competent medical evidence of a current 
disability of hepatitis.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records dated July 1980 note a history of 
hepatitis B dating from 1974, with no sequale.  In an 
outpatient treatment note dated August 1989, the veteran 
reported to his alcohol and drug abuse counselor that he had 
hepatitis as a child.  Service medical records show no 
evidence of active hepatitis.

At his October 2002 VA examination, the veteran reported that 
at age 17 he was an inpatient at Lutheran Memorial Hospital 
in Grand Island, Nebraska for infectious hepatitis.  He 
indicated that his basketball teammates, as well as his 
immediate family members, were given some type of oral 
medication to take to prevent them from getting hepatitis.  
The examiner noted that there was no evidence of current 
disease activity, nor had there been exacerbations or 
remissions over the years.  The disease process was 
considered to have been a singe episode and the veteran was 
currently absolutely asymptomatic.

The examination showed the veteran weighed 235 pounds with no 
evidence of residuals of malnutrition or vitamin deficiency.  
He appeared to be very healthy and robust and vital.  There 
was no evidence of organ system failures.  It was noted that 
hepatitis profile, complete blood count with differential, 
sedimentation rate, urinalysis, and liver panel were all 
requested.  The examiner was asked to answer questions 
presented by the Board remand in February 2001.  The examiner 
noted that there was no evidence of hepatitis at the time.  
He indicated that the onset of the condition was when the 
veteran was 17 years of age and there had been no recurrence.  
There was no indication that the disease process was 
aggravated by service.  It was the opinion of the examiner 
that the veteran had a single episode of hepatitis A, but 
also indicated that no laboratory documentation was available 
to support that opinion.  An addendum to the October 2002 
examination indicated that the laboratory results were within 
normal limits, and that hepatitis B surface antigen was 
negative.  Other results were pending.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records and a 
VA examination dated October 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

This case was also remanded by the Board in February 2001 for 
further development to include the scheduling of VA 
examinations.  

In July 2001, the RO sent the veteran a VCAA letter 
explaining what evidence was necessary to establish 
entitlement to the benefit sought, what information was 
needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In January 2003, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The above findings disclose that there is no medical evidence 
that the veteran suffers from hepatitis.  Hepatitis was not 
demonstrated or diagnosed in the veteran during active duty 
or at any time after separation from service.  At his October 
2002 VA examination, the examiner found no evidence of 
hepatitis and there was a history of hepatitis when the 
veteran was 17 years old, approximately 5 years before 
service, but there had been no recurrence.  It was the 
opinion of the examiner that the veteran had a single episode 
of hepatitis A prior to service.  Although the laboratory 
results were not yet complete, there is no other medical 
evidence in the record that the veteran suffers from 
hepatitis.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for hepatitis.  However, there is no 
medical evidence of record, which establishes that the 
veteran currently has hepatitis.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to service connection for hepatitis is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

